UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 4, 2011 (October 4, 2011) GeoEye, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33015 20-2759725 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2325 Dulles Corner Boulevard Herndon, Virginia 20171 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code (703) 480-7500 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry Into a Material Definitive Agreement. On October 4, 2011, the National Geospatial-Intelligence Agency (“NGA”) and GeoEye Imagery Collection Systems Inc., a wholly owned subsidiary of GeoEye, Inc. (“Company”), entered into an Amendment (“Amendment”) to the EnhancedView Service Level Agreement dated August 6, 2010, exercising NGA’s first renewal option under the contract. This contract amendment extends the EnhancedView Service Level Agreement for an 11-month period beginning October 5, 2011 and ending August 31, 2012. Eight additional one-year renewal options remain under the EnhancedView Service Level Agreement. The Company intends to apply for confidential treatment of portions of the Amendment and will file the Amendment as an exhibit to its Form 10-Q for the quarter ending September 30, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: October 4, 2011 GEOEYE, INC. By: /s/William L. Warren Executive Vice President, General Counsel and Corporate Secretary 3
